Case 7:17-cv-02631-VB Document 59-24 Filed 06/14/19 Page 1 of 4




                 EXHIBIT “W”
Case 7:17-cv-02631-VB Document 59-24 Filed 06/14/19 Page 2 of 4
     Case 7:17-cv-02631-VB Document 59-24 Filed 06/14/19 Page 3 of 4
                                                                    105


 1                         GORDON JENKINS

 2              about?

 3                         MR. PUGLIELLE:       During his

 4              employment as code enforcement officer

 5              while you were still in office.

 6      A.      James didn't report to anybody.

 7      Q.      Did he have to give reports to the board?

 8      A.      Yes, yes.     He did reports and stuff.

 9      Q.      Who were they issued to?

10      A.      Like he would have it all and he would --

11              it would go to the board.

12      Q.      Did he attend village board meetings?

13      A.      James -- yes.      James had to -- James did

14              village board meetings, he had to do

15              Planning Board meetings because the -- he

16              has to be involved in the village.             You

17              know what, he didn't even ask for money.

18              He did it because the more information

19              and the more you could work in the

20              village, the better off you are.

21      Q.      Did Mr. Snowden seek to implement any

22              policies as code enforcement officer?

23      A.      Yes, some of he worked with Dennis,

24              Dennis Lynch because Dennis, me, we would

25              sit, all of us, the whole -- how do we
Case 7:17-cv-02631-VB Document 59-24 Filed 06/14/19 Page 4 of 4
